Case 19-03965-JJG-13   Doc 6   Filed 05/31/19   EOD 05/31/19 11:48:18   Pg 1 of 6
Case 19-03965-JJG-13   Doc 6   Filed 05/31/19   EOD 05/31/19 11:48:18   Pg 2 of 6
Case 19-03965-JJG-13   Doc 6   Filed 05/31/19   EOD 05/31/19 11:48:18   Pg 3 of 6
Case 19-03965-JJG-13   Doc 6   Filed 05/31/19   EOD 05/31/19 11:48:18   Pg 4 of 6
Case 19-03965-JJG-13   Doc 6   Filed 05/31/19         EOD 05/31/19 11:48:18   Pg 5 of 6




                                    /s/ Jerry R. Lovell



                                    Jerry R. Lovell


                                    /s/ Laura E. Lovell


                                      Laura E. Lovell
Case 19-03965-JJG-13   Doc 6   Filed 05/31/19   EOD 05/31/19 11:48:18   Pg 6 of 6
